Case 1:20-cv-02840-JRS-TAB Document 1 Filed 11/02/20 Page 1 of 5 PageID #: 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


 BETH LEE,                                           )
                                                     )
                 Plaintiff,                          )
                                                     )
  vs.                                                )   CASE NO: 1:20-cv-2840
                                                     )
 GENERATIVE GROWTH II, LLC                           )
 d/b/a Needler’s Fresh Market                        )
                                                     )
                 Defendants.                         )



                                    NOTICE OF REMOVAL

TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF INDIANA:

        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, in addition

to Southern District of Indiana Local Rule 81-1, Generative Growth II, LLC d/b/a Needler’s Fresh

Market (“Defendant”), by counsel, hereby files this Notice of Removal to remove the above-

entitled civil action from the Circuit Court of Tipton County to this Court based upon the following

supporting grounds, appearing solely for the purpose of removal, and for no other purpose, and

preserving all other defenses available to it.

        1. Copies of all process and pleadings filed and/or received by Defendant and the docket

           sheet for the Tipton County Court action, as of November 2, 2020, are attached hereto

           and incorporated herein as Exhibit 1.

        2. On September 30, 2020, Plaintiff Beth Lee filed a Complaint in the Circuit Court of

           Tipton County, styled as Beth Lee v. Generative Growth II, LLC d/b/a Needler’s Fresh



                                                 1
Case 1:20-cv-02840-JRS-TAB Document 1 Filed 11/02/20 Page 2 of 5 PageID #: 2




        Market, under Cause No. 80C01-2009-CT-001528, a copy of which is attached hereto

        as Exhibit 2.

     3. Plaintiff claims that on April 12, 2020, she tripped and fell over a rolled-up mat at the

        entrance of Defendant’s premises. Plaintiff has sued for negligence and claims she

        sustained injuries resulting from the trip-and-fall incident.

     4. Plaintiff served a summons and copy of the complaint upon Defendant’s registered

        agent by certified mail on October 3, 2020. Thus, this notice of removal is being filed

        within thirty (30) days after Plaintiff’s service of the initial pleading in this matter on

        Defendant and is therefore timely under 28 U.S.C. §1446(b).

     5. Plaintiff’s Complaint provides no information as to Plaintiff’s domicile. However, a

        search of public records establishes that Plaintiff is a citizen of Tipton, Tipton County,

        Indiana. See Exhibit 3.

     6. Defendant is an Ohio Limited Liability Company. The members of Defendant are two

        individuals: Julie Anderson and Michael S. Needler Jr., both of whom are citizens of

        the state of Ohio. Defendant is therefore a citizen of the state of Ohio. See Cosgrove

        v. Brotolotta, 150 F.3d 729, 731 (7th Cir. 1998) (holding that the citizenship of a limited

        liability company is the citizenship of each of its members).

     7. Because Plaintiff and Defendant are citizens of different states, there is complete

        diversity of citizenship in accordance with 28 U.S.C. § 1332(a). “A case falls within

        the federal district court’s ‘original’ diversity jurisdiction only if diversity of citizenship

        among parties is complete, i.e., only if there is no plaintiff and no defendant who are

        citizens of the same State.” Wisconsin Dep’t of Corrections v. Schacht, 524 U.S. 381

        (1998).



                                                2
Case 1:20-cv-02840-JRS-TAB Document 1 Filed 11/02/20 Page 3 of 5 PageID #: 3




     8. Plaintiff’s Complaint provides no specific information regarding the value of her

        claims. However, Plaintiff has allegedly sustained injury to her head, neck, and

        shoulder, and she alleges that she incurred, and will continue to incur, medical

        expenses, lost wages, and other special damages. (Exhibit 2, at ¶10). On October 20,

        2020, Counsel for Plaintiff advised that Plaintiff is still treating and that the damages

        in this case exceed $75,000.

     9. Based on Plaintiff’s allegations, the amount in controversy in this lawsuit exceeds

        $75,000, exclusive of interest and costs. See Oshana v. Coca-Cola Co., 472 F.3d 506,

        511 (7th Cir. 2006) (“[T]he proponent of federal jurisdiction has the burden of showing

        by a preponderance of the evidence facts that suggest the amount-in-controversy

        requirement is met. That is easier said than done when the plaintiff, the master of the

        complaint . . . provides little information about the value of her claims. In such a case,

        a good-faith estimate of the stakes is acceptable if it is plausible and supported by a

        preponderance of the evidence . . . Once the defendant in a removal case has established

        the requisite amount in controversy, the plaintiff can defeat [federal] jurisdiction only

        if ‘it appears to a legal certainty that the claim is really for less than the jurisdictional

        amount.’”) (internal citation omitted).

     10. This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332.

        Accordingly, Defendant may remove this action to this Court pursuant to 28 U.S.C. §

        1441(b) in that it is a civil action between citizens domiciled in different states and the

        preponderance of the evidence shows that the amount in controversy exceeds the sum

        of $75,000.00, exclusive of interests and costs.




                                               3
Case 1:20-cv-02840-JRS-TAB Document 1 Filed 11/02/20 Page 4 of 5 PageID #: 4




       11. The state court action was filed in Tipton County, Indiana; thus, venue is proper in the

           Southern District of Indiana, Indianapolis Division. See 28 U.S.C. §§ 1441(a) and

           94(b)(1).

       12. On November 2, 2020, a Notice of Filing of this Notice of Removal will be filed with

           the Tipton County Circuit Court via that court’s electronic filing system and will be

           served upon all counsel in this action. A copy of that Notice is attached hereto as

           Exhibit 4.

       WHEREFORE, Defendant, Generative Growth II, LLC d/b/a Needler’s Fresh Market, by

counsel, respectfully gives notice that this civil action is removed to this Court from the Tipton

County Circuit Court.

                                             Respectfully submitted,

                                             /s/Nicholas G. Brunette
                                             Nicholas G. Brunette (#27042-49)
                                             REMINGER CO., LPA
                                             College Park Plaza
                                             8909 Purdue Road
                                             Suite 200
                                             Indianapolis, IN 46268
                                             T: 317-853-7371
                                             F: 317-228-0943
                                             nbrunette@reminger.com
                                             Attorney for Defendant




                                                4
Case 1:20-cv-02840-JRS-TAB Document 1 Filed 11/02/20 Page 5 of 5 PageID #: 5




                                 CERTIFICATE OF SERVICE



       I certify that on this day, November 2, 2020 the foregoing document was filed

electronically using the Court’s CM/ECF system, which sends electronic notification to all

registered parties. I further certify that on the same day of filing, a copy of the foregoing document

was sent by first class U.S. mail, postage pre-paid, to:

Jim Hurt (#34385-89)
KEN NUNN LAW OFFICE
104 South Franklin Road Bloomington, IN 47404
Phone: (812)332-9451
Fax: (812) 331-5321
E-mail: jamesh@kennunn.com
Attorney for Plaintiff




                                                      /s/Nicholas G. Brunette
                                                      Nicholas G. Brunette (#27042-49)
                                                      REMINGER CO., LPA




                                                  5
